Citation Nr: 1701952	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  08-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left eye disability other than a chalazion (to include optic neuropathy, glaucoma, and cataracts), to include as secondary to a service-connected left eye chalazion.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel





INTRODUCTION

The Veteran served on active duty from December 1943 to April 1946.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for left eye glaucoma.

In December 2009 and August 2010, the Board remanded this matter for further development.

In August 2010, the Vice Chairman of the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

In May 2012, the Board denied the claim of service connection for left eye optic neuropathy and/or glaucoma, to include as secondary to a service-connected left eye chalazion.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In January 2013, the Court set aside the Board's May 2012 decision and remanded the case for readjudication in compliance with directives specified in a January 2013 Joint Motion filed by counsel for the Veteran and VA.

In October 2013, the Board remanded this matter for further development in compliance with the Joint Motion.

Lastly, as the record reflects left eye diagnoses other than optic neuropathy, glaucoma, and a chalazion (e.g., cataracts), the issue on appeal has been re-characterized as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its October 2013 remand, the Board instructed the AOJ to undertake any necessary development to attempt to corroborate the Veteran's report of a shrapnel injury to his left eye during World War II due to a bomb explosion in approximately 1944.  If any evidence was obtained to corroborate the Veteran's report, the AOJ was instructed to schedule him for a VA examination to obtain an opinion as to the etiology of any current left eye disability other than a chalazion.

Following the October 2013 remand, the AOJ obtained relevant records from the National Archives and Records Administration and the National Personnel Records Center which include a reference to bomb damage and reflect that the Veteran was hospitalized in Guadalcanal in 1944.  In light of this evidence, the fact that the Veteran experienced left eye abnormalities at the time of his April 1946 separation examination, and the fact that there is no evidence to explicitly contradict his reports of a left eye shrapnel injury in service due to a bomb explosion, the Board concludes that his reports as to the in-service left eye injury are credible.  Despite this evidence which helps to corroborate the Veteran's reports, the AOJ did not afford him a VA eye examination to obtain an opinion as to the etiology of any current left eye disability other than a chalazion.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As there is evidence that corroborates the Veteran's reports of a bomb explosion in service that injured his left eye and he was not afforded a VA eye examination, the Board is unfortunately compelled to again remand this matter for compliance with the instructions in its October 2013 remand.
Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c), (d) (2016). The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159  (c)(4).

In a January 2006 letter, J.A. Singer, M.D., F.A.C.S. reported that he had been treating the Veteran for eye problems since 1991.  As noted by the Veteran's attorney in the December 2016 written brief, Dr. Singer also opined that, because it is unusual to have glaucoma on one eye, the Veteran's glaucoma "may be related to the injury that [the Veteran describes to his left eye while in WWII."  Given the uncertain terminology in this opinion, it is an insufficient basis on which to grant service connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Similarly, as noted by the Veteran's attorney, the March 2010 VA examiner indicated that blunt trauma can cause glaucoma and can manifest many years after the trauma.  However, because the VA examiner did not indicate that it was at least as likely as not that any current left eye disorder is related to service, or make any equivalent statement, this opinion as well does not provide a basis on which to grant service connection.

The records from Dr. Singer that are in the claims file are only dated to May 2005.  Hence, it appears that there may be additional treatment records from Dr. Singer that have not yet been obtained. When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159 (e)(2).  These steps have not been taken with regard to any additional relevant treatment records from Dr. Singer.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Updated VA treatment records should also be secured upon remand.

Lastly, supplemental statements of the case (SSOCs) dated in July 2009 and November 2011 indicate that VA medical opinions pertaining to the etiology of the Veteran's claimed left eye disability were obtained on July 13, 2009 and October 29, 2010.  The May 2012 Board decision also makes reference to the October 2010 opinion.  The Board is unable to locate the July 2009 and October 2010 opinions in the Veteran's electronic claims file.  Therefore, a remand is also necessary to associate these opinions with the claims file.  If the Board is in error that these opinions are not in the claims file, the AOJ should identify where they are located in a memorandum to the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a left eye disability, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a left eye disability from Dr. Singer dated from May 2005 through the present (see Dr. Singer's January 2006 letter) and any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.  

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the Miami VA Healthcare System dated from March 2004 through May 2005 and from May 2009 through the present; and

(b)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).  

3.  Obtain and associate with the file copies of the VA medical opinions dated on July 13, 2009 and October 29, 2010 which pertain to the etiology of the Veteran's claimed left eye disability (as referenced in the July 2009 and November 2011 SSOCs).  If these opinions are already in the Veteran's electronic claims file, identify where they are located in a memorandum to the file.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and after the July 2009 and October 2010 opinions have been associated with the file, request an opinion from an appropriate specialist physician as to the nature and etiology of any current left eye disability other than a chalazion.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the physician for review.

The physician should identify all left eye disabilities other than a chalazion that have been diagnosed since approximately May 2006 (even if the disability is currently in remission or has completely resolved) and answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that any current left eye disability other than a chalazion had its onset during service, is related to the Veteran's left eye problems in service, is related (in whole or in part) to his left eye shrapnel injury in service due to a bomb explosion, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that any current left eye disability other than a chalazion was either (i) caused OR (ii) aggravated by the Veteran's service-connected left eye chalazion?

If any current left eye disability other than a chalazion was aggravated by a service-connected disability, the physician should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(c)  Which diagnosed left eye conditions, if any, are refractive errors not due to acquired disability?

For purposes of the above opinions, the physician shall presume that the Veteran's reports of a left eye shrapnel injury in service due to a bomb explosion are accurate.

In answering the above questions, the physician should specifically acknowledge and comment on all left eye disabilities other than a chalazion that have been diagnosed since approximately May 2006 (including, but not limited to, optic neuropathy, glaucoma, and cataracts), all reports of and instances of treatment for left eye problems in the Veteran's service treatment records, and his reported left eye shrapnel injury in service due to a bomb explosion.

The physician should also specifically discuss Dr. Singer's January 2006 opinion indicating a possible association between the current left eye disorder and the in-service injury and the March 2010 VA examiner's statement indicating that blunt trauma can cause glaucoma to manifest years later.

The examiner must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report a left eye injury in service, his symptoms, and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a left eye injury or specific left eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

